DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021, has been entered.
 
3.	 Claim 1 has been amended. Claims 11, 19-21, 24 and 40 have been previously withdrawn from consideration. None of the Claims have been cancelled or added as new. Therefore, Claims 1-10, 12-18, 22-23, 25-39 and 41 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 8, 2020.


Information Disclosure Statement
5.	Information disclosure statement (IDS), submitted March 31, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
6.	Claims 1-10, 12-18, 22-23, 25-29, 31-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2015/0064575 A1) in view of Rustomji et al. (US 10,608,284 B2). 
With regard to Claim 1, He et al. disclose a rechargeable lithium cell comprising a cathode having a cathode active material, an anode having an anode active material, an optional ion-permeable membrane disposed between said anode and said cathode (paragraph 0025), a non-flammable electrolyte containing lithium salt-retained liquefied gas in contact with said cathode and said anode (paragraphs 0025-0028 and 0058), wherein said electrolyte contains a lithium salt dissolved in or mixed with a liquefied gas solvent having a lithium salt concentration greater than 1.0 M so that said electrolyte exhibits a vapor pressure less than 1 kPa when measured at 20°C, a vapor pressure less than 60% of the vapor pressure of said liquefied gas solvent alone, a flash point at least 20 degrees Celsius higher than a flash point of said liquefied gas solvent alone, a flash point higher than 150°C, or no flash point (paragraphs 0025, 0028 and 0068). He et al. do not specifically disclose wherein said liquefied gas solvent is selected from methane, ethane, dichloroethane, tetrachloroethane, propane, chloropropane, ethylene, chloroethylene, or a combination thereof. 
Rustomji et al. disclose a battery including an electrolyte based on compressed gas solvents mixed with various salts, referred to as compressed gas electrolytes 
With regard to Claim 2, He et al. disclose wherein said vapor pressure is less than 0.1 kPa when measured at 20°C (paragraph 0025). 
With regard to Claim 3, He et al. disclose wherein said vapor pressure is less than 0.01 kPa when measured at 20°C (paragraph 0025). 
With regard to Claim 4, He et al. disclose wherein said lithium salt concentration is greater than 2.5 M, which meets the claimed range of from 1.5 M to 14 M (paragraph 0028). 
With regard to Claim 5, He et al. disclose wherein said concentration is greater than 2.5 M, which meets the claimed range of from 2.0 M to 10 M (paragraph 0028). 
With regard to Claim 6, He et al. disclose a lithium-selenium cell (paragraph 0025). 
With regard to Claim 7, He et al. disclose wherein said electrolyte has a lithium ion transference number greater than 0.4 (paragraph 0029). 
With regard to Claim 8, He et al. disclose wherein said electrolyte has a lithium ion transference number greater than 0.6 (paragraph 0029). 

With regard to Claim 10, He et al. disclose wherein said electrolyte further contains a liquid solvent mixed with said liquefied gas solvent wherein said liquid solvent is selected from the group consisting of 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), polyethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, sulfolane, ethylene carbonate (EC), dimethyl carbonate (DMC), methylethyl carbonate (MEC), diethyl carbonate (DEC), ethyl propionate, methyl propionate, propylene carbonate (PC), gamma-butyrolactone (y-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), hydrofluoro ether (FIFE), and combinations thereof (paragraph 0030). 
With regard to Claim 12, He et al. disclose wherein said lithium salt is selected from lithium perchlorate (LiCIO4), lithium hexafluorophosphate (LiPFe), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsFe), lithium trifluorometasulfonate (LiCF3SO3), bistrifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-Fluoroalkyl-Phosphates (LiPF3(CF2CF3)3), lithium bisperfluoroethysulfonylimide (LiBETI), lithium bis(trifluoromethanesulphonyl)imide, 
With regard to Claim 13, He et al. disclose wherein a molar fraction or molecular fraction of said lithium salt in said electrolyte is greater than 0.2 (paragraph 0056). 
With regard to Claim 14, He et al. disclose wherein a molar fraction or molecular fraction of said lithium salt in said electrolyte is greater than 0.3 (paragraph 0056). 
With regard to Claim 15, He et al. disclose wherein a molar fraction or molecular fraction of said lithium salt in said electrolyte is greater than 0.4 (paragraph 0056). 
With regard to Claim 16, He et al. disclose wherein said cathode active material is selected from sulfur, lithium polysulfide, vanadium oxide, titanium disulfide (inorganic materials) (paragraph 0106). 
With regard to Claim 17, He et al. disclose wherein said inorganic material is selected from titanium disulfide which is a transition metal trichalcogenide (paragraph 0106). 
With regard to Claim 18, He et al. disclose wherein said cathode active material is selected from a vanadium oxide or titanium disulfide (TiS2), or a combination thereof paragraph 0106). 
With regard to Claims 22-23, the claim limitations fail to further limit the subject matter of the claim upon which it depends, since Claim 16 requires only one of a metal oxide, a metal oxide-free inorganic material, an organic material, a polymeric material,
sulfur lithium polysulfide, or selenium be chosen. Claim 16 teaches an inorganic material, thereby making an organic material or polymeric material not further limiting.


With regard to Claim 27, He et al. disclose wherein said ionic liquid solvent is selected from a room temperature ionic liquid having an anion selected from BF4, B(CN)4-, CH3BF3-, CH2CHBF3-, CF3BF3-, C2F5BF3-, n-C3F7BF3-, n-C4F9BF3-, PF6-, CF3CO2-, CF3SO3-, N(SO2CF3)2-, N(COCF3)(SO2CF3)-, N(SO2F)2-, N(CN)2-, C(CN)3-, SCN-, SeCN-, CuCI2-, AICl4-, F(HF)2.3-, or a combination thereof.
With regard to Claim 28, He et al. disclose wherein said anode contains an anode active material selected from lithium metal, a lithium metal alloy, a mixture of lithium metal or lithium alloy with a lithium intercalation compound, a lithiated compound, lithiated titanium dioxide, lithium titanate, lithium manganate, a lithium transition metal oxide, Li4Ti5O12, or a combination thereof (paragraph 0034).
With regard to Claim 29, He et al. disclose wherein said anode contains an anode active material selected from the group consisting of: (a) silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fc), and cadmium (Cd), and lithiated versions thereof; (b) alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, and lithiated versions thereof, wherein said alloys or compounds are stoichiometric or non-stoichiometric; (c) oxides, carbides, 
With regard to Claim 31, He et al. disclose a non-flammable electrolyte for a lithium battery (paragraph 0025), said electrolyte containing lithium salt-retained liquefied gas having a lithium salt dissolved in or mixed with a liquefied gas solvent having a lithium salt concentration greater than 1.0 M so that said electrolyte exhibits a vapor pressure less than 1 kPa when measured at 20°C, a vapor pressure less than 60% of the vapor pressure of said liquefied gas solvent alone, a flash point at least 20 degrees Celsius higher than a flash point of said liquefied gas solvent alone, a flash point higher than 150°C, or no flash point (paragraphs 0025-0028, 0058 and 0065). He et al. do not specifically disclose wherein said liquefied gas solvent is selected from methane, ethane, dichloroethane, tetrachloroethane, propane, chloropropane, ethylene, chloroethylene, or a combination thereof.
Rustomji et al. disclose a battery including an electrolyte based on compressed gas solvents mixed with various salts, referred to as compressed gas electrolytes (Abstract). Rustomji et al. disclose wherein a compressed gas solvent, or liquefied gas solvent, is selected from dichloroethane, tetrachloroethane and/or chloropropane (See Claim 15). Before the effective filing date it would have been obvious to one of ordinary skill in the art to use dichloroethane, tetrachloroethane and/or chloropropane as the liquefied gas solvent in the electrolyte of He et al., because 
With regard to Claim 32, He et al. disclose wherein said vapor pressure is less than 0.1 kPa when measured at 20°C (paragraph 0025). 
With regard to Claim 33, He et al. disclose wherein said vapor pressure is less than 0.01 kPa when measured at 20°C (paragraph 0025). 
With regard to Claim 34, He et al. disclose wherein said lithium salt concentration is greater than 2.5 M, which meets the claimed range of from 1.5 M to 14 M (paragraph 0028). 
With regard to Claim 35, He et al. disclose wherein said concentration is greater than 2.5 M, which meets the claimed range of from 2.0 M to 10 M (paragraph 0028). 
With regard to Claim 36, He et al. disclose wherein said electrolyte has a lithium ion transference number greater than 0.4 (paragraph 0029). 
With regard to Claim 37, He et al. disclose wherein said electrolyte has a lithium ion transference number greater than 0.6 (paragraph 0029). 
With regard to Claim 38, He et al. disclose wherein said electrolyte has a lithium ion transference number is preferably within the range of 0.7 to 0.8, which meets the claimed limitation of greater than 0.75 (paragraph 0029). 
With regard to Claim 39, He et al. disclose wherein said electrolyte further contains a liquid solvent mixed with said liquefied gas solvent wherein said liquid solvent is selected from the group consisting of 1,3-dioxolane (DOL), 1,2- dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), polyethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2- 
With regard to Claim 41, He et al. disclose wherein said lithium salt is selected from lithium perchlorate (LiCIO4), lithium hexafluorophosphate (LiPFe), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsFe), lithium trifluorometasulfonate (LiCF3SO3), bistrifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-Fluoroalkyl-Phosphates (LiPF3(CF2CF3)3), lithium bisperfluoroethysulfonylimide (LiBETI), lithium bis(trifluoromethanesulphonyl)imide, lithium bis(fluorosulphonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid lithium salt, or a combination thereof (paragraph 0031). 

7.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2015/0064575 A1) in view of Rustomji et al. (US 10,608,284 B2), as applied to Claims 1-10, 12-18, 22-23, 25-29, 31-39 and 41 above, and in further view of He et al. (US 2015/0024121 A1).
He et al. and Rustomji et al. disclose the rechargeable lithium cell in paragraph 6 above, but do not specifically disclose wherein the cell is a lithium-air cell having a higher round-trip efficiency or higher resistance to capacity decay as compared to a 
He et al. ‘121 disclose a lithium-air cell having a higher round trip efficiency of 75% as compared to a corresponding lithium-air cell that has an electrolyte salt concentration of a molecular fraction 0.11 having 62% efficiency (paragraph 0169). Before the effectively filed date of the invention it would have been obvious to modify the lithium cell of He et al. ‘575 to provide a lithium-air cell having higher roundtrip efficiency of higher resistance to capacity decay as compared to a corresponding lithium-air cell that has an electrolyte salt concentration lower than a molecular fraction of 0.2, as taught by He et al. ‘121, in order to provide advantages of increasing roundtrip efficiency and lowering capacity decay for high performance lithium cells (paragraph 0169).

Response to Arguments
8.	Applicant's arguments filed December 8, 2020, have been fully considered but they are not persuasive. 
The arguments of record are based on the claims as amended. The amended claims have been addressed in the new rejection in paragraphs 6 and 7 above.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725